Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 20-23,25,26,28-30 are allowed.
Regarding Claim 20,
Kim et al discloses (Fig. 1 and Fig. 2) a plurality of pixels (shown pasted below); switching elements (TFT) having a first switching element (as shown below) and a second switching element, and arranged in the plurality of first pixel electrodes and second pixel electrode; signal lines (62) electrically connected to the switching elements (TFT); pixel electrodes (82) having a first pixel electrode electrically connected to the first switching element (shown below) in a first contact portion (where 82 directly contacts 66) and a second pixel electrode (82) electrically connected to the second switching element in a second contact portion; a common electrode (75) opposed to the pixel electrodes (82); and a metal wiring (91) overlapping one of the signal lines (62), wherein the common electrode (75) includes a slit (75a) which extends in an extending direction of the signal line (62) and overlaps one of the signal lines, and an opening (76) where the first contact portion and the second contact portion are located.
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose a metal wiring is arranged on and in contact with the common electrode, the metal wiring includes a portion that does not overlap the slit, and in a sectional view, a portion of the common electrode is between the portion of the metal wiring and the signal line.
Claims 21-23,25,26,28-30 depend on Claim 20 therefore are allowable.
Conclusions
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/LUCY P CHIEN/Primary Examiner, Art Unit 2871